UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
CUMIS INSURANCE SOCIETY, INC.,      )
                                    )
      Plaintiff,                    )
                                    )
      v.                            )                 Civil Action No. 05-1277 (PLF)
                                    )
REGINALD CLARK, et al.,             )
                                    )
      Defendants.                   )
____________________________________)


                                              ORDER

               For the reasons set forth in the opinion issued this same day, it is hereby

               ORDERED that defendant Reginald Clark’s motion to dismiss [Dkt. Nos. 70 &

164] is DENIED; it is

               FURTHER ORDERED that plaintiff CUMIS Insurance Society, Inc.’s motion for

summary judgment [Dkt. Nos. 62 & 163] is DENIED WITHOUT PREJUDICE; and it is

               FURTHER ORDERED that the parties shall appear for a status conference at

10:30 A.M. on September 5, 2018. At the status conference, Mr. Clark should be prepared to

represent, with specificity, whether he believes that he is entitled to any additional or outstanding

discovery from CUMIS. Mr. Clark may also raise any questions he has regarding his respective

rights and obligations in discovery. The Court further directs both parties to be prepared to

discuss proposed deadlines by which CUMIS will serve its requests for admissions on Mr. Clark
and possible dates for Mr. Clark’s deposition, as well as a schedule by which any other

outstanding discovery matters will be resolved.

              SO ORDERED.



                                                           __________/s/______________
                                                           PAUL L. FRIEDMAN
                                                           United States District Judge
DATE: July 19, 2018




                                                  2